Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there were presented and necessarily passed upon questions involving the *940construction of the Constitution of the United States, viz.: Plaintiff contended that defendant’s divorce decree procured in Georgia was entitled, as ag'ainst him, to no protection under the full faith and credit clause of such Constitution and that the judgment dismissing the complaint deprives plaintiff of liberty without due process of law and of the equal protection of the laws contrary to the Fourteenth Amendment thereto. The Court of Appeals held that there was no violation of plaintiff’s rights under the Constitution of the United States." [See 19 N Y 2d 710.]